Appeal by defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered July 25, 1983, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant has waived any consideration of his claim that the verdicts rendered by the jury were repugnant by failing to register a protest at the appropriate stage of the proceedings (see, People v Stahl, 53 NY2d 1048; People v Satloff, 56 NY2d 745).
In any event, since the elements of the crime upon which defendant now stands convicted were materially different from the essential elements of the crimes upon which he was acquitted, and since these differences were reflected in the trial court’s charge to the jury, the claim of repugnancy is without merit (see, People v Tucker, 55 NY2d 1; People v Collins, 92 AD2d 740; People v Campbell, 86 AD2d 403; People v Alfaro, 108 AD2d 517). We further find that the prosecution sustained its burden of proving beyond a reasonable doubt that defendant was guilty of criminal possession of a weapon in the second degree (see, People v Francis, 50 NY2d 987; People v Brinson, 55 AD2d 844).
We have considered defendant’s claim of ineffective assistance of counsel and find it to be without merit. Brown, J. P., Weinstein, Niehoff and Lawrence, JJ., concur.